

116 HR 1184 IH: Every Kid Outdoors Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1184IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Ms. DeGette (for herself, Mr. Tipton, Mr. Quigley, Ms. Stefanik, Mr. Lynch, Mr. Graves of Louisiana, Mr. Cartwright, Ms. Judy Chu of California, Mr. Gomez, Mr. Kilmer, Ms. Lee of California, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Ms. Pingree, Mr. Pocan, Mr. Sarbanes, Mr. Thompson of California, Mr. Welch, Mr. Yarmuth, Mr. Schiff, Ms. Dean, Mr. Smith of Washington, Ms. Torres Small of New Mexico, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an Every Kid Outdoors program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Every Kid Outdoors Act. 2.DefinitionsIn this Act:
 (1)Federal land and watersThe term Federal land and waters means any Federal land or body of water under the jurisdiction of any of the Secretaries to which the public has access.
 (2)ProgramThe term program means the Every Kid Outdoors program established under section 3(a). (3)SecretariesThe term Secretaries means—
 (A)the Secretary of the Interior, acting through— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; (iii)the Director of the Bureau of Land Management; and
 (iv)the Commissioner of Reclamation; (B)the Secretary of Agriculture, acting through the Chief of the Forest Service;
 (C)the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration; and
 (D)the Secretary of the Army, acting through the Chief of Engineers of the Corps of Engineers. (4)StateThe term State means each of the several States, the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands of the United States, and any other territory or possession of the United States.
 (5)Student or StudentsThe term student or students means any fourth grader or home-schooled learner 10 years of age residing in the United States, including any territory or possession of the United States.
			3.Every kid outdoors program
 (a)EstablishmentThe Secretaries shall jointly establish a program, to be known as the Every Kid Outdoors program, to provide free access to Federal land and waters for students and accompanying individuals in accordance with this section.
			(b)Annual passes
 (1)In generalAt the request of a student, the Secretaries shall issue a pass to the student, which allows access to Federal lands and waters for which access is subject to an entrance, standard amenity, or day use fee, free of charge for the student and—
 (A)in the case of a per-vehicle fee area— (i)any passengers accompanying the student in a private, noncommercial vehicle; or
 (ii)not more than three adults accompanying the student on bicycles; or (B)in the case of a per-person fee area, not more than three adults accompanying the student.
 (2)TermA pass described in paragraph (1) shall be effective during the period beginning on September 1 and ending on August 31 of the following year.
 (3)Presence of a student in grade four requiredA pass described in paragraph (1) shall be effective only if the student to which the pass was issued is present at the point of entry to the applicable Federal land or water.
 (c)Other activitiesIn carrying out the program, the Secretaries— (1)may collaborate with State Park systems that opt to implement a complementary Every Kid Outdoors State park pass;
 (2)may coordinate with the Secretary of Education to implement the program; (3)shall maintain a publicly available website with information about the program;
 (4)may provide visitor services for the program; and (5)may support approved partners of the Federal land and waters by providing the partners with opportunities to participate in the program.
 (d)ReportsThe Secretary of the Interior, in coordination with each Secretary, shall prepare a comprehensive report to Congress each year describing—
 (1)the implementation of the program; (2)the number and geographical distribution of students who participated in the program; and
 (3)the number of passes described in subsection (b)(1) that were distributed. 